department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date index number cam-101676-98 cc ita b7 memorandum for industry director financial services and healthcare from chief cc ita b07 subject denial of request for change in accounting_method in accordance with section dollar_figure of revproc_2001_1 2001_1_irb_1 this memorandum advises you that we have denied a request for a change_of accounting for a taxpayer within your district see the attached letter to the taxpayer if you have questions on this matter please call cc changes in methods_of_accounting industry specialist cam-101676-98 internal_revenue_service department of the treasury washington dc index number person to contact telephone number refer reply to cc ita 7-cam-101676-98 date date ein attn taxpayer company company company dear mr this letter refers to a form_3115 application_for change in accounting_method filed for the above-named taxpayer in its form_3115 taxpayer requested permission to change its method_of_accounting for capitalized cost reduction ccr payments for the taxable_year beginning date under its current method_of_accounting taxpayer includes in its gross_income a vehicle lessee’s ccr payment when it purchases a vehicle subject_to a lease taxpayer also includes the ccr payment in the purchased vehicle’s basis for depreciation purposes cam-101676-98 under its proposed method_of_accounting taxpayer would not include a ccr payment in its gross_income when it purchases a vehicle subject_to a lease taxpayer also would not include the ccr payment in the purchased vehicle’s basis after reviewing all of the facts and arguments presented we conclude that taxpayer should include an automobile lessee’s ccr payment in its gross_income when it purchases a vehicle subject_to a lease taxpayer should include the ccr payment in the purchased vehicle’s basis facts taxpayer is engaged in the business of financing automobiles sold by franchised automobile dealers taxpayer’s business consists of two principal activities -- lending and leasing with regard to its lending activity taxpayer makes secured loans to retail customers for all or some portion of a purchased vehicle’s cost with regard to its leasing activity taxpayer purchases vehicles from automobile dealers that are subject_to leases with retail customers the automobile leasing business a lease agreement between a retail automobile dealer hereinafter the dealer and a retail customer hereinafter lessee generally occurs as follows first various finance companies provide automobile dealers with their criteria for purchasing a vehicle that is subject_to a lease these criteria include the necessary creditworthiness of the lessee the finance company’s method of estimating the value of the vehicle at the end of the lease_term the finance company’s accepted rates of return the money factor the maximum amount of the purchase_price that the finance company will finance and the maximum amount of allowed capital_cost_reduction_payments in fact on a monthly basis taxpayer publishes bulletins that outline the required money factor and residual rates that are to be utilized if taxpayer is to purchase a vehicle that is subject_to a lease before negotiating and entering into a lease with a retail customer the dealer takes all of these factors into account prior to entering into a lease with a lessee the dealer checks the lessee’s creditworthiness subsequently the lessee and the dealer negotiate the various lease terms which include the stated sales_price of the vehicle and the amount if any of a ccr payment that will be paid_by the lessee after the lessee and the dealer have agreed to lease terms the dealer will review the terms being offered by taxpayer and cam-101676-98 competing finance companies ultimately the dealer utilizes the finance company that provides the greatest opportunity to sell a vehicle while maximizing profit if the dealer decides to sell the vehicle to taxpayer the dealer completes a preprinted lease worksheet that has been provided by taxpayer the dealer then submits the completed lease worksheet to taxpayer for review and approval if taxpayer decides to approve the transaction taxpayer issues a contract approval number to the dealer when the dealer obtains the contract approval number the dealer and the lessee are free to execute a lease agreement the lease agreement is a preprinted form that has been prepared and provided by taxpayer this lease agreement specifically provides that when the dealer negotiates with a lessee the dealer is not acting as taxpayer’s agent however the lease agreement also includes a lease assignment provision that provides that the dealer as lessor will assign all rights title and interest in the vehicle and the lease to taxpayer when the dealer sells a vehicle that is subject_to a lease to taxpayer it must provide taxpayer with a signed and executed vehicle lease agreement a completed lease worksheet title to the vehicle and other miscellaneous information if taxpayer receives this information within sixty days of the issuance of a contract approval number taxpayer purchases the vehicle subject_to the lease at the inception of the lease the vehicle is titled registered for ownership with a state motor_vehicle agency to taxpayer after taxpayer purchases the vehicle legal ownership of the vehicle passes to it the lease worksheet in order to determine the required monthly lease payments for a specific vehicle the dealer utilizes a preprinted worksheet that has been provided by taxpayer the worksheet is divided into four segments capitalized cost residual_value monthly payment and amount due dealer the capitalized cost segment begins with the selling_price of the vehicle to the selling_price is added state and federal excise_taxes the price of any warranty or 1taxpayer estimates that it finances approximately of all new company purchases and leases taxpayer also estimates that it has a share of the new leased company market 2dealers do not generally use their own or generic forms 3company dealerships are independently owned and operated businesses that conduct their business relationship with company pursuant to the dealer agreement the dealer agreement also specifically states that a d ealer will conduct its company operations on its own behalf and for its own account and that the d ealer has no power or authority to act for or to bind company and or company cam-101676-98 maintenance contract and an assignment fee charged by taxpayer the sum of these amounts is an amount called the gross capitalized cost from the gross capitalized cost is subtracted the ccr payment the ccr payment can be the net value of any vehicle that the lessee is trading in and or any cash payment that the lessee makes the resulting amount is called the adjusted capitalized cost in the residual_value segment the dealer estimates the value of the vehicle at the end of the lease_term by multiplying the manufacturer’s suggested retail price which may or may not be identical to the selling_price of the vehicle by a residual percentage which has been predetermined by taxpayer in the monthly payment segment the dealer computes the total monthly lease payment the total monthly lease payment consists of three components the monthly lease charge the monthly depreciation and any applicable sales and use taxes and any other monthly charges to compute the monthly lease charge the dealer adds together the adjusted capitalized cost and the residual_value and then multiplies the sum by a money factor that has been established by taxpayer the dealer then computes monthly depreciation by subtracting the residual_value from the adjusted capitalized cost and then dividing the difference by the number of months in the lease_term the dealer then adds any applicable sales or use taxes and any other monthly charges to the monthly lease charge and monthly depreciation to determine the total monthly payment the last figure in the monthly payment segment is the total of all monthly payments the total of all monthly payments is the product of the total monthly payment multiplied by the number of months in the lease_term in the amount due dealer segment the adjusted capitalized cost is reduced by the first monthly lease payment the security deposit last monthly payment any_tax on capitalized cost reduction taxpayer’s assignment fee and any federal luxury_tax the adjusted capitalized cost may be increased by other charges and sometimes a dealer reserve the resulting figure is the net amount due to dealer if taxpayer decides to purchase the vehicle from a dealer it will transfer funds to the dealer in an amount equal to the net amount due to dealer taxpayer’s present and proposed methods_of_accounting for ccr payments currently when taxpayer purchases a vehicle that is subject_to a lease it includes the ccr payment if any in its gross_income as prepaid or advanced rent and in the purchased vehicle’s basis ie the basis of the vehicle is equal to the gross capitalized cost figure reflected in the capitalized cost segment of the lease worksheet for depreciation purposes taxpayer is now seeking the commissioner’s consent to change its method_of_accounting under taxpayer’s proposed method_of_accounting taxpayer would not include the ccr payment in gross_income and would not include the ccr payment in the purchased vehicle’s basis ie the basis of the vehicle would cam-101676-98 be equal to the adjusted capitalized cost figure reflected in the capitalized cost segment of the lease worksheet for depreciation purposes although taxpayer proposes to change the accounting treatment of ccr payments taxpayer will continue to report the difference between the adjusted capitalized cost figure and the amount due to dealer as gross_income upon acquisition of a leased vehicle as explained above the difference in these figures is attributable to the first and last month’s rental payment any security deposit any applicable taxes on the ccr payment or the vehicle and taxpayer’s assignment fee all of these amounts are paid_by the lessee to the dealer nonetheless taxpayer agrees that they are properly includible in taxpayer’s gross_income taxpayer’s arguments taxpayer believes that its proposed method_of_accounting for the ccr payments is appropriate for several reasons first taxpayer argues that it should not have to include a ccr payment in its gross_income because it never actually or constructively receives the ccr payment according to taxpayer the leasing transaction can be broken down into two distinct transactions the first transaction being a leasing transaction between the dealer and the lessee and the second transaction being a sales transaction between it and the dealer the dealer is an independent franchisee that is acting on its own behalf when it negotiates certain lease terms such as the selling_price the amount of the ccr payment and the value assigned to any vehicle traded-in to the dealer therefore taxpayer argues that the dealer is the initial lessor of the vehicle and that the dealer and not it should include the ccr payment in gross_income as advanced rent second taxpayer argues that it should not have to include a ccr payment in its gross_income because it receives no economic benefit from the ccr payment taxpayer explains that the price it pays for a vehicle that is subject_to a lease is a function of the underlying cash_flow and income stream that is generated by the lease and the residual_value of the vehicle taxpayer asserts that it pays a reduced_amount for a vehicle that is subject_to a lease with a ccr payment because the ccr payment 4presumably the rate of return on the transaction can be derived from the figures on the lease worksheet the present_value of the total of all monthly payments and the residual_value should equal the adjusted capitalized cost of the vehicle when discounted at the expected rate of return based on an annuity due rather than an annuity in arrears however taxpayer may actually earn a rate of return that is more or less than expected because the residual_value of the vehicle may be different from the anticipated amount cam-101676-98 reduces the underlying cash_flow and income stream that is generated by the lease in other words taxpayer contends that a vehicle that is subject_to a lease with a ccr payment is worth less therefore taxpayer pays less taxpayer contends that the purchase_price of the leased vehicles is the adjusted capitalized cost amount rather than the selling_price thus according to taxpayer the proposed method_of_accounting more accurately reflects the economic_substance of the leasing transaction finally taxpayer argues that the service would not respect the form of the leasing transaction if the service were to hold that the ccr payment is included in its gross_income taxpayer further argues that the service has previously respected the form of the leasing transaction in the luxury_tax area see ltr law and analysis sec_451 of the internal_revenue_code provides that the amount of any item_of_gross_income is included in gross_income for the taxable_year in which received by the taxpayer unless under the method_of_accounting used in computing taxable_income such amount is properly accounted for as of a different period sec_1_451-1 of the income_tax regulations further provides that gains profits and income are to be included in gross_income for the taxable_year in which they are actually or constructively received by the taxpayer unless includible for a different year in accordance with the taxpayer’s method_of_accounting under an accrual_method of accounting_income is includible for the taxable_year when all the events have occurred that fix the right to receive the income and the amount of the income can be determined with reasonable accuracy see sec_1_446-1 and sec_1_451-1 generally all the events that fix the right to receive income have occurred at the earliest of when the item_of_income has been actually or constructively received when the item_of_income has become due or when the item_of_income has been earned by performance see 372_us_128 570_f2d_382 1st cir 32_tc_906 affd 304_f2d_781 2d cir consequently it is well established that advanced payments of income over which the taxpayer has a present right and complete and unrestricted control are includible in gross_income in the year the advance_payments are received see id sec_61 provides generally that gross_income means all income from whatever source derived sec_1_61-8 provides that except as provided in sec_467 and the regulations thereunder gross_income includes advance rentals sec_1 b specifically provides that advanced rental payments are included in income in the year of receipt regardless of the period covered or the method_of_accounting employed by the taxpayer cam-101676-98 payments that are made by a lessee on behalf of a lessor constitute rental income to the lessor even when the lessee makes such payments directly to a third party see ethel s 22_tc_756 in amey a lessee of real_estate made mortgage payments to the bank that held the property’s mortgage even though the lessor and not the lessee was liable for such payments the lessor argued that the mortgage payments that were attributable to amortization that was paid to the bank by the lessee should be reflected as adjustments to the lessor’s basis rather than treated as ordinary_income the court rejected the lessor’s argument and noted that the lessee’s payments to the bank were actually nothing more than a form of rental payments see amey v commissioner supra pincite in doing so the court also stated that the proposition that payments by a lessee may be taxed as rental income to the lessor even though paid directly to a third party is by no means novel id pincite similarly in 20_tc_43 affd 211_f2d_462 2d cir the tax_court addressed the tax treatment of rents that were received prior to the purchase date of property and which pertained to periods after the date of purchase in hyde park realty the taxpayer purchased real_estate that was subject_to a lease agreement the purchase contract provided that rents collected by the seller should be apportioned between the parties as of the closing date pursuant to the sales contract the purchaser received a credit from the seller toward the purchase of the property for the advanced rents that were received by the seller before the closing date of sale and which related to the taxable_period subsequent to the closing date the buyer argued that the advanced rents that were paid to the seller should not be included in its income but instead should be included in the seller’s income the buyer further argued that the credit of the advanced rent against the purchase_price constituted an adjustment to the sales_price which resulted in the purchased property having a reduced basis in hyde park realty the tax_court disagreed with the taxpayer’s argument and held that the advanced rents paid to the seller should be included in the buyer’s income in so holding the court observed that if the seller had remained the owner of the property the seller would have included the entire amount of advanced rent in income in the year when the rent was collected the court then noted that the seller sold the property before the rent was earned therefore the court concluded that the advanced rents that were unearned as of the date of sale were received by the buyer during the sale and did not represent a reduction in the purchase_price in affirming the tax_court the court_of_appeals noted that advanced rents are taxable when received the court_of_appeals also held that the purchaser in effect cam-101676-98 received the advanced rents when it purchased the property and received a credit against the sale price in an amount equal to advanced rents that related to periods that were subsequent to the sales date the court_of_appeals also noted that in deciding whether advanced receipts are taxed as income to the buyer or constitute an adjustment in purchase_price depends on the commercial intent of the parties in hyde park the court_of_appeals held that when the taxpayer purchased the property it undertook an obligation to perform leasing services and that it had been paid for such services in the form of advanced rent the tax_court in pokusa v commissioner tcmemo_1978_93 again addressed the situation where real_property was sold subject_to a lease and advanced rents were paid and related to periods subsequent to the sales date in pokusa the taxpayers operated rental property from date to date on date the taxpayers sold the property and credited to the buyers advanced rental payments that were collected prior to the sales date but which related to periods subsequent to the sales date in pokusa the court again held that the advanced rent payments that were credited to the buyer were not an adjustment of the purchase_price and should be included in the buyer’s and not the seller’s income i ccr payments are advance rental payments constructively received by taxpayer the facts in this case are identical to the facts in hyde park and pokusa taxpayer purchases a leased vehicle from a dealer and the dealer credits taxpayer with the payments made by the lessee with respect to the vehicle in fact taxpayer apparently agrees with the analysis in those cases to the extent that the lease worksheet denominates the lessee’s advance_payments as first month’s rent last month’s rent or administrative fees taxpayer attempts to distinguish these payments from ccr payments by stating that ccr payments reduce the capitalized cost of the vehicle whereas the other_payments are amounts that come due under the lease we believe that this is a distinction without a difference at the inception of the lease the lessee can make a ccr payment that will result in a reduced monthly rental payment rent is payment of an amount set by a contract made by a tenant at designated intervals in return for the right to occupy or use another’s property see webster’s ii new riverside university dictionary advance_payments of rent reduce the amount of rent to be paid in the future taxpayer admits that the ccr payment affects the amount of the payments under the lease clearly the lessee makes a ccr payment to reduce its monthly payments for_the_use_of a vehicle since both parties understand that the ccr payment is a substitute for higher monthly payments during the lease_term the parties must regard the ccr cam-101676-98 payment as advanced rent therefore we believe that the ccr payments like the first and last months’ rental payments are advance rentals constructively received by taxpayer moreover all of the payments contemplated in the lease worksheet become due under the lease the lease simply will not be consummated unless the lessee either agrees to pay market lease payments or an adequate ccr payment in conjunction with below-market lease payments similarly the lease will not be consummated unless the lessee agrees to pay the first and last month’s rental payment at the inception the fact that these payments are made prior to the period covered by the lease does not change their fundamental purpose and character they are advance_payments of rent ii taxpayer receives an economic benefit equal to the amount of the ccr payment and its cost_basis in the leased vehicle is equal to the amount actually paid for the vehicle plus the amount of any liability assumed taxpayer asserts that its cost_basis in the vehicle is equal to the adjusted capitalized cost of the vehicle taxpayer also argues that the amount it pays the dealer is equal to the fair_market_value of the vehicle that is subject_to a lease with a ccr payment taxpayer further argues that the fair_market_value of a vehicle that i sec_5the following example demonstrates that a lessee makes a ccr payment at the beginning of the lease in lieu of making future lease payments over the lease_term as a result of making a ccr payment at the beginning of the lease a lessee also avoids the finance_charges associated with the lease payments that will not be paid over the lease_term the monthly payment amount was calculated using the leasing formula contained in taxpayer’s lease worksheet the example assumes a selling_price of dollar_figure a money factor of a residual factor of a lease_term of months sales_tax of and an assignment fee of dollar_figure monthly payment lease terms a total lease income collected b capital cost reduction payment c money factor used ccr money factor lease_term d b c d no ccr payment dollar_figure months dollar_figure with ccr payment of dollar_figure dollar_figure months dollar_figure dollar_figure dollar_figure dollar_figure cam-101676-98 subject_to a lease with a ccr payment is less than the fair_market_value of a vehicle that is not subject_to a lease or that is subject_to a lease without a ccr payment because of the reduced cash_flow that results from a ccr payment we disagree when taxpayer purchases a vehicle subject_to a lease with a ccr payment it receives an undeniable accession to wealth taxpayer is willing to accept the lower lease payments over the term of the lease because it has received something of value when it purchases the vehicle - the lessee’s ccr payment constitutes part of the purchase_price of the vehicle dealers consistently treat the ccr payment as part of the sales_price of the vehicle thus dealers clearly regard the ccr payment as a payment made on behalf of taxpayer when the dealer sells the vehicle subject_to the lease it credits taxpayer with the ccr payment that it has received accordingly t he taxpayer was the ‘beneficiary’ of the ccr payment in ‘as real and substantial a sense as if the money had been paid it and then paid over by it to the dealer ’ see 331_us_1 quoting 303_us_564 taxpayer essentially argues that it derives no economic benefit from the ccr payment because the vehicle is laden with a below-market lease in other words taxpayer might be willing to pay the selling_price of a given vehicle if the vehicle were subject_to a lease that called for market lease payments but when that vehicle is subject_to a lease with below market lease payments the vehicle is worth less the basis_of_property acquired by purchase is generally equal to the property’s cost see sec_1_1012-1 generally cost is the amount_paid for such property in cash or other_property see id however cost_basis of property acquired by purchase also includes obligations incurred or assumed by the purchaser in acquiring the property and liabilities to which the property is subject at the time of purchase whether or not the purchaser assumes personal liability for the obligation see crane v commissioner supra 47_tc_340 in crane the taxpayer mrs crane inherited a building from her deceased husband at the time of her husband’s death in the building was subject_to a mortgage debt that was in the same amount as the fair_market_value of the building 6although the sales_price was initially negotiated by the lessee taxpayer ratifies the terms of the lease agreement when it issues a contract approval number as stated above taxpayer purchases a vehicle subject_to a lease when the dealer within sixty days of the issuance of a contract approval number submits a signed and executed lease agreement a completed lease worksheet and title to the vehicle 7although taxpayer is not required to know and is not bound by the dealers’ treatment the dealers’ treatment evidence of the commercial intent of the parties cam-101676-98 mrs crane was not personally liable on the mortgage after inheriting the building mrs crane attempted to operate the building for several years hoping to make the building profitable during this period she claimed income_tax deductions for depreciation property taxes interest and operating_expenses but did not make any payments toward the mortgage’s principal however in computing her basis for depreciation_deductions mrs crane included the full amount of the mortgage debt after operating the building unsuccessfully for a number of years mrs crane sold the building in the purchaser took the property subject_to the mortgage and paid mrs crane dollar_figure in cash as part of this transaction mrs crane paid dollar_figure in sales expenses in crane mrs crane reported a gain on the transaction in the amount of dollar_figure in reporting the gain mrs crane asserted that her basis in the property was zero even though she had earlier taken depreciation_deductions that were based on an amount that included the amount of the mortgage and that the amount she realized from the sale was simply the cash she received less the selling_expenses she had paid in other words mrs crane argued that her basis in the building was equal to her equity in the building in crane the supreme court rejected mrs crane’s argument and held that her basis in the property was the property’s fair_market_value at the time of her husband’s death undiminished by the mortgage in reaching this holding the supreme court observed that if it were to merely regard the taxpayer’s equity in the property as her basis the resulting depreciation_deductions would be less than the actual physical deterioration of the property the court also held that the amount that the taxpayer realized from the sale also included the outstanding value of the mortgage accordingly the court held that the amount_realized from the sale includes the amount of liability from which the transferor was discharged as a result of the sale see also sec_1_1001-2 in this case the sales_price of a vehicle is provided by the lease agreement the first line item of the capitalized cost segment of the leasing agreement begins with the selling_price of the vehicle subsequently when the dealer sells a vehicle that is subject_to a lease with a ccr payment to taxpayer the dealer credits the ccr payment towards the purchase_price of the vehicle as discussed above when a lessee pays a ccr payment he or she intends the ccr payment to be advanced rent when taxpayer purchases a vehicle that is subject_to a lease it undertakes an obligation to perform the services that have been contemplated by the lease accordingly when the taxpayer purchases a vehicle subject_to a lease with a ccr payment it undertakes the obligations that have been contemplated by the lease and also receives a credit for the lease obligations that have already been paid for by the lessee consequently taxpayer’s basis in the vehicle is equal to the full sales_price of cam-101676-98 the vehicle undiminished by its liability to perform services that relate to the advanced rent iii the income_tax consequences of a leasing transaction differ from those of a financing_arrangement taxpayer argues that it purchases a vehicle subject_to a lease for the adjusted capitalized cost amount taxpayer further argues that this amount rather than the selling_price more accurately reflects the economic_substance of the leasing transaction because as a financing company it intends to enter into financing arrangements rather than agreements to purchase taxpayer further argues that a leasing transaction is akin to a financing_arrangement because in substance it purchases the present_value of the income stream generated by the lease and the vehicle’s residual_value furthermore taxpayer contends that the lessee’s capitalized cost reduction reduces the capitalized cost of the vehicle which in turn determines the monthly lease charge and monthly depreciation therefore a ccr payment results in lower monthly lease charges and monthly depreciation and thus a reduced income stream accordingly taxpayer contends that it pays less for the vehicle to reflect the diminished value taxpayer structured the transactions at issue as leasing transactions rather than financing arrangements moreover taxpayer does not argue that the transaction is a financing_arrangement for federal_income_tax purposes instead taxpayer argues that its leasing transactions should be analyzed as if they were financing arrangements we do not dispute taxpayer’s argument insofar as it relates to financial analysis and valuation however the federal_income_tax consequences of a leasing transaction differ from the federal_income_tax consequences of a financing_arrangement and taxpayer agrees that the transactions at issue are leases for federal_income_tax purposes iv taxpayer’s reliance on ltr is misplaced taxpayer argues that the ccr payment is only includible in the gross_income of the initial lessor ie the dealer in the instant case the dealer receives the ccr payment as a result of negotiating a lease with the retail customer and then sells the vehicle subject_to the lease to taxpayer taxpayer argues that the service is recasting the form of the transaction to treat taxpayer as purchasing the vehicle from the dealer first and then leasing it to the retail customer taxpayer argues that the service’s recast of the transaction for income_tax purposes is inconsistent with the approach taken for luxury_tax purposes see ltr 8taxpayer offers no explanation for why its economic_substance argument does not apply equally to the first and last months’ lease payments and the taxpayer administrative fee like the ccr payment those payments are received by the dealer and are taken into account in determining the net amount due to dealer cam-101676-98 under former sec_4001 a luxury_tax of was imposed on the amount by which the sales_price of a passenger_vehicle exceeded a base_amount the tax was only imposed on the first_retail_sale former sec_4002 provided that in general the lease of a vehicle by any person shall be considered a sale of such vehicle at rental in ltr the service determined that in the case of a leasing transaction the dealer not the financing company was liable for the tax imposed by sec_4001 the service’s determination that the dealer was liable for the tax was based on the ground that the dealer is the initial lessor even though the leasing agreement provided that the leased vehicle would be sold to the leasing company under ltr liability for the luxury_tax depended upon a determination that the dealer was the initial lessor with respect to the income_tax however hyde park realty makes clear that advanced rent received by a seller of property is includible in the buyer’s gross_income to the extent that the parties agree to reduce the sales_price of the property thereby the determination of who is the initial lessor is irrelevant to the income_tax consequences of the transaction at issue thus taxpayer’s reliance on ltr is misplaced based upon the foregoing permission to change to the proposed method_of_accounting is denied in accordance with the provisions of a power_of_attorney on file with this office we are sending a copy of this ruling letter to the taxpayer’s authorized representative this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours associate chief_counsel income_tax accounting by____________________ thomas a luxner chief branch cc industry director financial services and healthcare
